Citation Nr: 1020235	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-23 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple myeloma, 
including as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Nick Paczkowski, Agent


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Jackson, Mississippi.  This case 
comes to the Board from the RO in Cleveland, Ohio. 

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in July 2009.  The Board notes that 
while the VA Form 9 that was submitted by the Veteran in 
October 2008 contained a request for a travel board hearing, 
the Veteran submitted a second VA Form 9 in September 2009 on 
which he indicated that he did not want a hearing.  The Board 
considers this latter submission to constitute a withdrawal 
of the October 2008 hearing request.  Therefore, a Board 
hearing was not held in this case. 


FINDING OF FACT

The evidence does not show that the Veteran's multiple 
myeloma onset during his active military service or that it 
was caused or permanently made worse by such service, 
including the Veteran's exposure to ionizing radiation during 
his service.  It was not shown to be present within 1 year of 
separation from service.


CONCLUSION OF LAW

Multiple myeloma is not due to a disease or injury that 
incurred in or aggravated during the Veteran's active 
military service, nor may it be presumed to have been 
incurred from such service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  
.   

In this case the Veteran was sent a notice pursuant to the 
VCAA in September 2006, prior to the initial adjudication of 
his claim.  The letter explained VA's obligation to help the 
Veteran obtain evidence in support of his claim.  It also 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability and 
explained how VA assigns disability ratings and effective 
dates for service connected disabilities.  While the letter 
did not explain the evidentiary presumptions and special 
procedures applicable to claims involving exposure to 
ionizing radiation, the Veteran's representative demonstrated 
familiarity with the applicable regulations.  For example, 
the Veteran's representative cited 38 C.F.R. §  3.311 at the 
Veteran's hearing before a DRO at the RO.  Thus, to the 
extent that this omission constituted error, it was harmless. 

In addition to VA's duties to assist the claimant, VA also 
must make reasonable efforts to assist the him or her in 
obtaining the evidence necessary to substantiate his or her 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, documents that show the levels of 
radiation to which the Veteran was exposed his service, 
private treatment records, letters from the Veteran's private 
physicians, a transcript of the Veteran's hearing at the RO, 
computer printouts of articles that were submitted by the 
Veteran and his representative, written statements that were 
submitted by the Veteran, and a dose estimate and a medical 
opinion from VA's Chief Public Health and Environmental 
Hazards Officer.  The procedures set forth in 38 C.F.R. § 
3.311were followed in this case.  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.  

II.  Service Connection

The Veteran contends that he developed multiple myeloma as a 
result of his exposure to ionizing radiation while in the 
Navy.  

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including malignant tumors, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. Service connection may be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection that is claimed to be due to ionizing 
radiation during service may be established in any of three 
ways.  See, e.g. Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are numerous types of cancer, including thyroid cancer, 
which are presumptively service connected for "radiation 
exposed veterans", which term is defined by both statute and 
regulation.  38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d)(2), 
(3).  Second, if a Veteran was exposed to ionizing radiation 
during service and develops a "radiogenic disease" as 
defined in 38 C.F.R. § 3.311(b)(2), which includes multiple 
myeloma, certain procedural advantages set forth in 38 C.F.R. 
§ 3.311(c) apply.  Third, the Veteran may prove direct 
causation by traditional means. Combee v. Brown,  34 F.3d 
1039, 1044 (Fed. Cir. 1994); Rucker, 10 Vet. App. at 71.   

In this case, the Veteran's service records do not show that 
he had multiple myeloma in service.  Multiple myeloma was 
diagnosed in March 2006, approximately 27 years after the 
Veteran's service.  The Veteran does not contend that he had 
multiple myeloma in service.  Rather, as previously noted, 
his contention is that his exposure to ionizing radiation 
while he was in the Navy caused him to develop multiple 
myeloma later in life.

A "Record of Occupational Exposure to Ionizing Radiation" 
documents the Veteran's exposure to ionizing (gamma and x-
ray) radiation on multiple occasions between April 1973 and 
January 1979.  The dates and location of exposure, dose, and 
total lifetime dose are noted on this form.  The final entry, 
dated February 26, 1979, shows a total lifetime does of .816 
Roentgen Equivalent Man (rem).  The maximum allowable total 
lifetime does at that time was 55 rem.  The document noted 
that it did not include the data from the Veteran's final 
month of service.  A "Termination Report of Total External 
Occupational Exposure to Ionizing Radiation" dated in 
February 1950 indicates that the Veteran total lifetime 
exposure was .822 rem. 

After service, the Veteran worked at a nuclear power plant 
for approximately three months during which time he was also 
exposed to ionizing radiation.  He was unsure of the amount.  

Although the Veteran was exposed to ionizing radiation during 
his service, he is not a "radiation exposed veteran" within 
the meaning of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d)(2).  "Radiation exposed veteran" is a term of art 
that is specifically defined by regulation.  To qualify as a 
"radiation exposed veteran," a Veteran must have engaged in 
an enumerated "radiation risk activity." Id. The term  
"radiation risk activity" is also specifically defined by 
regulation and is limited to the exposures that are set forth 
in 38 C.F.R. § 3.309(d)(3)(ii).  There is no evidence in the 
record that the Veteran engaged in any of the enumerated 
"radiation risk activities" set forth in 38 C.F.R. § 
3.309(d)(3)(ii), nor does he claim to have engaged in any 
such activities.  

However, insofar as the Veteran was exposed to ionizing 
radiation and developed a "radiogenic disease" as that term 
is defined by 38 C.F.R. § 3.111(b), the procedures set forth 
in that regulation apply.  This regulation requires VA to 
obtain a dose estimate of the Veteran's exposure from the 
Under Secretary for Health.  The claim must then be referred 
to the Under Secretary for benefits for consideration, which 
may include obtaining an advisory opinion from the Under 
Secretary for Health.  If the Under Secretary for Benefits is 
convinced that sound scientific and medical evidence supports 
the conclusion that it is at least as likely as not that the 
Veteran's disease resulted from exposure to radiation in 
service than the Under Secretary shall inform the RO of this.  
The Under Secretary also must inform the RO if he determines 
that the Veteran's disease was not the result of exposure to 
radiation in service. 38 C.F.R. § 3.3111(b), (c).  

Factors that are considered in determining whether a disease 
resulted from exposure to ionizing radiation include: (1) the 
probable dose, in terms of dose type, rate, and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosiometry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the Veteran's gender and pertinent family history; (4) 
the Veteran's age at the time of exposure; (5) the time-lapse 
between exposure and the onset of the disease; and (6) the 
extent to which exposure to radiation, or other carcinogens, 
outside of service may have contributed to the onset of the 
disease.  38 C.F.R. § 3.3111(e). 

In September 2006 the RO requested an opinion in accordance 
with the above instructions.  Their request contained the 
following facts, which were shown by evidence in the claims 
file:  (1) the Veteran was exposed to ionizing radiation 
while aboard multiple vessels during his naval service; (2) 
the dates of the assignments involving such exposure were 
January 6, 1972 to February 26, 1979; (3) the Veteran was 
diagnosed with multiple myeloma in March 2006, and the 
disease onset approximately 4 to 5 weeks prior to being 
diagnosed; (4) the time between the Veteran's exposure and 
the onset of multiple myeloma was approximately 27 years; (5) 
the Veteran is a male and he was 21 years and 11 months old 
at the time of his first in-service exposure to radiation; 
(6) the Veteran has no family history of cancer; (7) after 
service the Veteran was employed as an engineer; (8) his 
total lifetime exposure was .816 rem; (9) there was no 
exposure to known carcinogens or radiation before or after 
service; and (10) the Veteran is a non-smoker and does not 
drink alcohol.  

In October 2006 the Chief Public Health and Environmental 
Hazards Officer wrote a letter in which he indicated that he 
reviewed the Veteran's DD-1141 forms.  Based on those forms, 
he estimated that he Veteran was exposed to .835 rem gamma 
and x-ray and .012 skin dose.  The public health officer 
noted that multiple myeloma was observed to be increased 
following irradiation more consistently than any other 
lymphoma and mortality among atomic bomb survivors was 
observed at doses as low as 50 Radiation Absorbed Doses 
(rads).  However, more recent studies questioned whether 
multiple myeloma is related to radiation exposure.  He 
indicated that he used the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) to estimate the likelihood that 
exposure to ionizing radiation was responsible for the 
Veteran's myeloma.  The cancer model for lymphoma and 
multiple myeloma was used.  The computer software calculated 
a 99th percentile value for the probability of causation of 
.76 percent.  He concluded that, based on this information, 
it was unlikely that the Veteran's multiple myeloma was 
attributable to occupational exposure to ionizing radiation 
in service.  

In November 2006 the Acting Director, Compensation and 
Pension Service notified the RO that it received a response 
from the Under Secretary for Health that indicated that it 
was unlikely that the Veteran's multiple myeloma resulted 
from his exposure to ionizing radiation in service.  The 
Acting Director opined that there was no reasonable 
possibility that the Veteran's multiple myeloma resulted from 
radiation exposure in service.   

The Veteran obtained two written statements from his private 
physicians.  One physician, in a letter dated in September 
2008, opined that, "[t]hough I am not an expert on radiation 
induced tumors, it is my opinion certainly that exposure to 
ionizing radiation could result in the development of various 
cancers in the central nervous system."  A second physician, 
in letters dated in August 2008 and June 2009, opined that 
multiple myeloma is "linked to radiation exposure" and that 
such exposure was "a possible cause" of this disorder.  
Notably, neither of these private physicians opined that it 
was at least as likely as not that the Veteran's cancer was 
caused by exposure to radiation in service or at any other 
time.  Rather, they noted only the possibility of a 
relationship between such exposure and the Veteran's multiple 
myeloma.  

At his July 2009 hearing at the RO the Veteran admitted that 
he was never told by any medical professional that he 
developed cancer as a result of exposure to radiation.  
Rather, he was told only that his exposure to radiation might 
have been one of the causes of his multiple myeloma.  

In letters that he submitted in support of his claim the 
Veteran noted that he worked with radioactive materials 
during his service and that he believed his in-service 
exposure to radiation caused his multiple myeloma. The Board 
notes that the Veteran lacks the requisite qualifications to 
provide an expert opinion concerning the etiology of his 
cancer.  While the Veteran is competent to report his 
observable symptoms, there is no evidence that he has the 
requisite training or credentials to provide an expert 
opinion diagnosing, or explaining the etiology of, a disease 
such as multiple myeloma.  See, e.g. Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  
2 Vet. App. 492, 494-495 (1992).

The Veteran submitted various computer printouts of on-line 
articles from a variety of sources.  These generally stood 
for the proposition that even low doses of ionizing radiation 
can have adverse health effects, including an increased risk 
of cancer.  They generally indicated that exposure to low 
doses of radiation could cause a small increase in an exposed 
person's risk of later developing cancer.  These articles do 
not discuss the relationship between ionizing radiation and 
cancer with a degree of certainty such that, under the facts 
of this case, there is at least plausible causality based 
upon objective facts rather than unsubstantiated lay opinion.  
Sacks v. West, 11 Vet. App. 314, 317 (1998).

At the July 2009 hearing, the Veteran's representative argued 
that since radiation could not be definitively ruled out as a 
cause of the Veteran's multiple myeloma the Veteran should be 
granted service connection for this disorder.  He reiterated 
this contention in a written presentation dated in September 
2009.  However, a possibility of causation is not the 
standard for granting service connection for a disability.  
Rather, service connection is available only when it is at 
least as likely as not that a disability resulted from a 
disease or injury in service.  This means that there must be 
at least a 50 percent likelihood that a disability is due to 
a disease or injury that occurred during a Veteran's service.  
See 38 C.F.R. § 3.102 (explaining "reasonable doubt").  

In this case, the Chief Public Health and Environmental 
Hazards Officer estimated that, at the 99th percentile, there 
was only a .76 percent chance that the Veteran's multiple 
myeloma was due to his in-service exposure to ionizing 
radiation.  Thus, the only quantification of the possibility 
that the Veteran's radiation exposure caused his cancer was 
that the probability of causation was less than 1 percent.  
This plainly is not equivalent to a 50 percent probability 
that the Veteran's multiple myeloma occurred due to his 
exposure to ionizing radiation in service.  
  
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for multiple myeloma, including as a 
result of ionizing radiation, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


